DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/020/2021has been entered.
Claims 1-7 have been amended and claim 14 has been added
Claims 1-14 are presented for examination 
This action is Non-Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hester (US 3,516,580).

1: Hester discloses a structure cup adapted to be secured to a single-serve beverage cup to increase the liquid-containing volume of the beverage cup, comprising:

a cup extension having a first open end terminating at a first continuous edge and a second open end terminating at a second continuous edge and a continuous wall disposed between the first and second edges defining a volume within the wall between the first and second open ends;

a rim attached to or integral with the first edge of the cup extension; and

a securing ring attached to or integral with the second edge of the cup extension, the securing ring being adapted configured to securely attach be attachable to a lip-of the cup to provide a seal between the cup extension and the cup to increase the liquid- containing volume of the cup by the volume within the wall between the first and second open ends of the cup extension (see annotated figure below).



    PNG
    media_image1.png
    376
    668
    media_image1.png
    Greyscale

2: Hester disclose the structure of claim 1, further comprising:

a skirt attached to or formed integral with the securing ring counterposed to and spaced apart from the cup extension;

a gasket disposed in the skirt at a distance from where the sealing ring is adapted to securely attach be to the cup; and

a sealing ring adapted to attach to the cup on an exterior surface of the cup distal to the securing ring, the sealing ring being configured to engage and lock with the gasket when the structure is a sealing ring 16 attached to or formed integral with the cup on an exterior surface of the cup distal to the lip of the cup, the sealing ring being configured to engage and lock with the gasket when the cup collar is selectively attached to the cup to thereby produce a compression seal between the securing ring and the lip of the cup as well as a seal between the gasket and the sealing ring to prevent leakage (fig. 2-4; annotated fig. of claim 1).

5: Hester discloses a structure 18 selectively attachable to a single serve beverage cup to increase the liquid-containing volume of the beverage cup, comprising:



a rim integral with the first edge of the cup extension; and

a securing ring attached to or integral with the second edge of the cup extension, the securing ring being adapted to attach to a cup (fig. 4);

a skirt attached to or formed integral with the securing ring;

a gasket 52 disposed in the skirt at a distance from where the sealing ring is adapted to attach to the cup; and


    PNG
    media_image1.png
    376
    668
    media_image1.png
    Greyscale

a sealing ring 16 adapted to attach to the cup on an exterior surface of the cup distal to the gasket (see annotated figure above);

52 when the structure to produce a compression seal between the securing ring and the lip of the cup as well as a seal between the gasket and the sealing ring to prevent leakage (fig. 2).

Claim(s) 1 and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling (US 176,361).

1: Schilling discloses a structure cup adapted to be secured to a single-serve beverage cup to increase the liquid-containing volume of the beverage cup, comprising:

a cup extension having a first open end terminating at a first continuous edge and a second open end terminating at a second continuous edge and a continuous wall disposed between the first and second edges defining a volume within the wall between the first and second open ends;

a rim attached to or integral with the first edge of the cup extension; and

a securing ring attached to or integral with the second edge of the cup extension, the securing ring being adapted to securely attach be attachable to a lip-of the cup to provide a seal between the cup extension and the cup to increase the liquid- containing volume of the cup by the volume within the wall between the first and second open ends of the cup extension (see annotated figure below).


    PNG
    media_image2.png
    528
    738
    media_image2.png
    Greyscale

14: Schilling discloses the combination of claim 7 wherein the structure is integral with the cup (fig. 1).


Claim(s) 7-10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aajes (US 2006/0237471).

7: Aafjes discloses a structure in combination with a single-serve beverage cup comprising:

a beverage cup 1 comprising an open top having a lip 14, a closed bottom, and a continuous wall extending from the bottom to the lip of the cup (fig. 2A); and 

a structure comprising:

a cup extension 2 having a first open end O terminating at a first edge and a second open end 22 terminating at a second edge and a continuous wall disposed between the first and second edges (fig. 2C);

a rim attached to or integral with the first edge of the cup extension ([0019]; fig. 2A);

a securing ring 24, 30 attached to or integral with the second edge of the cup extension, the securing ring being configured to be attachable to the lip of the cup [0024];

wherein the securing ring is attached to the lip of the cup to increase the liquid containing volume of the cup [0025].

8: Aafjes discloses the combination of claim 7, further comprising: a skirt attached to or formed integral with the securing ring counterposed to and spaced apart from the cup extension; 

a gasket 40 disposed in the skirt at a distance from where the sealing ring is configured to be attachable to the lip of the cup; and 

a sealing ring attached to or formed integral with the cup on an exterior surface of the wall of the cup distal to the lip of the cup; wherein the sealing ring is configured to engage and lock with the gasket to produce a compression seal between the securing ring and the lip of the cup as well as a seal between the gasket and the sealing ring to prevent leakage [0025].

9: Aafjes discloses the combination of claim 7 wherein the cup extension has an exterior surface configured to have advertising 51, a company name and logo, branding, or signage imprinted on or affixed to the cup extension [0028].

10: Aafjes discloses the combination of claim 8 wherein the cup extension has an exterior surface configured to have advertising, a company name and logo, branding, or signage imprinted on or affixed to the cup extension ([0028]; fig. 4B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hester (US 3,516,580) in view of Rollman (US 5,011,032).

3, 4, 6: Hester discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s). Rollman represents evidence where indicia is capable of existing on a skirt portion and corresponds to the product inside the 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific labeling since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of labeling does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter which is required for patentability.

Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hester (US 3,516,580) in view of Bloomfield et. al. (US 3,632,025).

11: Hester discloses the claimed invention as applied to claim 5 but fails to have an attached lid. Bloomfield teaches a lid 28 (abstract; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the collar attachment of Hester to include the lid of Bloomfield et. al. in order to protect the contents of the decanter when not in use.

.
  
Claim(s) 13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aafjes (US 2006/0237471) in view of Kasprzak (US 2006/0060552).

13: Aajfes discloses the claimed invention as applied to claim 7 but fails to disclose a lid. Kasprzak teaches a lid 469 attached to the rim of a container extending surface (fig. 2A). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invneiton to modify the extension of Aajfes to include the lid of Kasprzak in order to protect the contents of the container from outside contaminants.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735